Filed 12/29/21 Acornhill Investments v. Pan City Plaza CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

ACORNHILL INVESTMENTS,                                              B305473
LLC, et al.,
                                                                    (Los Angeles County
         Plaintiffs and Appellants,                                 Super. Ct. No. LC100782)

         v.

PAN CITY PLAZA, LLC, et al.,

         Defendants and Respondents.

PAN CITY PLAZA, LLC,                                                (Los Angeles County
                                                                    Super. Ct. No. LC104819)
         Plaintiff and Respondent,

         v.

ACORNHILL INVESTMENTS,
LLC,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Huey P. Cotton, Judge. Affirmed.
     Randall A. Spencer for Plaintiffs and Appellants.

     Law Offices of Terence M. Sternberg and Terence M.
Sternberg for Defendants and Respondents.

                      _________________________


       Appellants on the one hand, and respondents on the other,
own neighboring commercial building properties each with their
own parking lot. Appellants’ parking lot is small and landlocked,
while respondents’ parking lot is large and has an entrance off
Van Nuys Boulevard. The only way to access appellants’
landlocked small parking lot is via the driveway through and on
respondents’ large parking lot. Appellants hold an easement over
respondents’ large parking lot to access the small parking lot;
this easement was created by a covenant and agreement signed
by previous owners of both properties.
       Immediately prior to appellants’ purchase of the
commercial building with the small parking lot, respondents
narrowed the width of the driveway from 20 feet to 11 feet
8 inches. Appellants contend respondents were precluded from
reducing the 20-foot width of the driveway. Respondents argue
the law requires the width of the driveway to be a minimum of
9 to 10 feet.
       After a bench trial, the trial court ruled in favor of
respondents, and ordered the driveway width be increased by one
foot, making it 12 feet 8 inches. Appellants appeal the judgment.
       We affirm.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
A.    Relevant Factual Background
       In 1981, Clyde and Sandra Mitchell owned three
properties: 1) a commercial building with a small parking lot
directly behind it, located at 8737 Van Nuys Boulevard in
Panorama City, California (8737 property); 2) a commercial
building located at 8727 Van Nuys Boulevard in Panorama City,
California (8727 property); and 3) a large parking lot—located
between the two commercial buildings—with a driveway opening
onto Van Nuys Boulevard. The only way to access the small
parking lot behind the 8737 property is via the driveway on the
large parking lot.
       The Mitchells sold the 8737 property with the small
parking lot to Paul and Edith Cohen. Upon completion of the
sale, the small parking lot was going to become landlocked, as the
Mitchells retained ownership of the large parking lot with the
driveway that provided the only access to the small parking lot.
Thus, the City of Los Angeles required the Mitchells to enter into
three agreements/covenants, all recorded with the County
Recorder’s Office on November 6, 1981, as follows:
       The first covenant and agreement was for a “community
driveway.” The respective owners of the 8727 and 8737
properties “covenant and agree . . . to establish and maintain . . .
a common or community driveway for ingress and egress to each
[p]arcel and general driveway purposes over the entirety of the
area.” The covenant was created “to comply with Section
[12.21(A)(4)(h)] of the Los Angeles Municipal Code relating to
required access to automobile parking spaces.” This covenant
and agreement “shall run with the land and shall be binding
upon” the owners and all parties acquiring any right, title, or




                                 3
interest in the properties in the future.
      The second covenant and agreement provided that the 8737
property with the smaller lot has the right to use 10 parking
spaces in the large parking lot. This covenant and agreement
also runs with the land and is binding upon current and future
owners of the properties and their successors, heirs, or assignees.
      The third covenant and agreement provided that the 8727
property has the right to use 18 parking spaces in the large
parking lot. This covenant and agreement also runs with the
land and are binding upon current and all future owners of both
properties and their successors, heirs, assignees.
      In 1994, the Cohens transferred their interest in the 8737
property with the small parking lot to the Cohen Family Trust
(Cohen Trust).
      In 1999, the Cohen Trust built a disabled person’s parking
space in the large parking lot, in compliance with the Americans
with Disabilities Act (ADA). Thereafter, the 8737 property
owned by the Cohen Trust used 10 parking spaces and one ADA
parking space in the large parking lot, with the consent of the
owners of the large lot.
      Ten years later, in 2009, the successors to the Mitchells
sold the 8727 property and the large parking lot to Pan City
Plaza, owned by Daryoush Kashani, M.D. At time of purchase,
there were 26 parking spaces on the large parking lot. We
collectively refer to Pan City Plaza and Kashani as respondents.
      On March 16, 2012, a lawsuit between the Cohen Trust and
EilEil, LLC (Pan City Plaza’s immediate predecessor) settled
pursuant to terms of the “Deal Memo.” The Deal Memo required
the Cohens to remove their ADA parking spot from the large
parking lot and reinstall it in the small parking lot.




                                 4
      In May 2013, the Cohen Trust sold the 8737 property with
the small parking lot to Acornhill Investments. Acornhill then
leased the property to cardiologist Ravi Gupta, who used it as a
medical office. We collectively refer to Acornhill and Ravi Gupta,
M.D., Inc., as appellants.
B.    Appellants’ Civil Action
       On September 12, 2013, appellants filed a complaint
against respondents and EilEil, LLC, alleging causes of action for
declaratory relief, breach of contract, breach of covenant of good
faith and fair dealing, negligence per se, fraud, and negligence.
Appellants sought punitive damages and attorney fees.
Appellants’ complaint included the following allegations:
       Appellants acquired and/or leased the 8737 property “in
total and complete reasonable reliance upon the recorded
Covenants and Agreements.” For approximately 31 years, “the
owners, tenants and visitors of the 8737 property continually,
visibly, openly and without objection used” the parking spaces in
the large parking lot.
       However, within the few months preceding appellants’
acquisition of the 8737 property, respondents, “contrary to the
Covenants and Agreements entered into in 1981”, added an
electric gate separating the small parking lot from the large
parking lot with the driveway, “thereby barring and blocking the
sole entrance and exit to and from the small parking lot.”
Respondents erected a metal fence on the property which
hindered access from the large parking lot to the 8737 property.
Respondents gave appellants two electronic clickers for their staff
and visitors to access the small parking lot. This was done
“without justification or any advance notice” to appellants.




                                 5
      Appellants argued respondents “breached the terms and
conditions of the Covenants and Agreements.” Appellants
believed “they are entitled to enforce the terms and conditions of
the Covenants and Agreements and the open, obvious and
established use” of the properties, which required removal of the
electronic gate to provide appellants “unfettered access to the
small parking lot”, and removal of the fence separating the large
parking lot from the 8737 property, to provide appellants
“unfettered use of the [11] parking spaces.”
      Appellants requested a judicial determination of the
parties’ rights/obligations as it pertains to the covenants and
agreements as well as damages, attorney fees and costs, and
interest at the legal rate.
      On December 3, 2013, respondents filed their first amended
answer to the complaint, denying the relevant allegations and
asserting 10 affirmative defenses.
      EilEil, LLC was dismissed from the case.
C.    Preliminary Injunction and Supplemental Orders
       On January 9, 2014, the court issued a preliminary
injunction, ordering respondents to “remove the fence and
electronic gate” located on appellants’ property.
       Appellants and their successors-in-interests were awarded
“exclusive use of not less than ten (10) parking spaces in the
common usage parking lot located between the 8727 and 8737
properties.” Respondents and their successors-in-interests were
awarded “exclusive use of not less than eighteen (18) parking
spaces in the common usage parking lot.” The remaining parking
spaces in the common usage parking (including the ADA parking
spot) “shall be available for usage by either property on a first
come, first serve basis.”




                                6
       Respondents were ordered to “do nothing to unlawfully
impede or stymie” appellants’ use of their parking rights as well
as their “ingress and egress over the entirety of the area to gain
access to their parking lot behind the 8737 property.” Appellants
were awarded “the unimpeded right, without the need for
[respondents’] approval, permission or concurrence, to contact
[respondents’] towing company and have cars improperly parking
in [appellants’] ten spaces towed from the common usage parking
lot.”
       In January 2014, the court entered a supplemental order
wherein it noted respondents “had not complied with the January
9, 2014 order requiring removal of the entire fence.” The court
empowered appellants to remove the fence.
       The court issued a modification to the preliminary
injunction, designating two parking spots from the large parking
lot as exclusively for respondents’ use as owners of the 8727
property.
       In June 2014, appellants filed a motion to enforce and
reinstate easement rights for egress and ingress through the
driveway, claiming they had the right to a 20-foot-wide
passageway as it existed in 2009 when respondents purchased
the 8727 property. Appellants advised that because respondents
added more parking spaces in the large parking lot, the width of
the driveway to the small parking lot was reduced from 20 feet to
10 feet.
       In August 2014, the court found that the language of the
covenant and agreement as to the community driveway did not
designate or specify the width of the driveway to and from the
small parking lot. The court noted that “for approximately
30 years, the ingress and egress to the [large] parking lot was




                                7
approximately 20 feet and was narrowed down to 10 feet in 2012,
prior to [appellants’] ownership of the property.” The court also
“noted that city ordinances require only a minimum of 10 feet” for
the driveway. The court held that there was “no evidence that
[appellants], their predecessor or anyone else used the easement
for anything other than entering and exiting the parking lot.”
The court further held that appellants did not explain “how
narrowing the ingress and egress has caused any impairment to
its intended use.”
       In September 2014, respondents secured from the Los
Angeles Department of Building and Safety an approved plan to
increase the total number of parking spaces to 37.
       In September 2015, the court authorized respondents to re-
stripe the large parking lot in conformity with the approved plan,
which eliminated one parking space, leaving a total of 36 spaces.
The approved plan specified the width of the driveway between
the large and small parking lots as 11 feet 8 inches.
D.    Respondents’ Civil Action
      On October 31, 2016, respondents filed a complaint against
appellants for breach of contract, account stated, and to enjoin an
encroachment. They requested damages, injunctive relief, and
attorney fees and costs.1




1    In their opening brief, appellants present two arguments on
appeal; neither raise issues about orders made as to respondents’
complaint. For that reason, we do not delve into the details of
respondents’ complaint.




                                  8
       Appellants filed an answer generally denying the
allegations. Appellants also filed a cross-complaint against
respondents for breach of contract, breach of covenant of good
faith and fair dealing, interference with contract, and negligence.
       On January 25, 2017, respondents filed their answer to the
cross-complaint, denying the allegations. They requested
appellants’ cross-complaint be dismissed in its entirety.
E.    Consolidation of Two Actions
      On December 13, 2016, the court ordered both actions
consolidated for all purposes, including trial.
F.    Trial
       At a hearing on May 14, 2019, the court set the matter for
trial, scheduled to commence August 27, 2019.
       The parties provided an agreed statement of facts in lieu of
live trial testimony. Both agreed to the following facts:2 There
are 36 parking spaces in the large parking lot, two of which are
ADA compliant. The small parking lot has a total of seven
spaces, one of which is ADA complaint. The covenants and
agreements “run with the land and are enforceable by the
respective successors” to the property owners.
       On August 27, 2019, a two-day court trial commenced. The
following relevant testimony was elicited.
      1.      Daryoush Kashani’s Testimony
     Kashani purchased the 8727 property and the large
parking lot which included “a covenant which, to [his]


2     In addition to the relevant factual background provided in
part A above.




                                 9
understanding, becomes an easement.” The “8737 [property] has
a right of passage”, i.e., the “ability to pass through the lot and
get into their lot.”
       The City of Los Angeles required the large parking lot to
include 21 parking spaces for the 8727 property and the second
covenant requires 10 parking spaces for the 8737 property.
Technically, the commercial building at 8727 Van Nuys
Boulevard is required “to have 50 parking spaces . . . . But since
that area is an enterprise zone area, that requirement is exempt
by the [Department of Building and Safety] to no more than . . .
21 [parking spaces].” That meant the lot needed a minimum of
31 parking spaces in the large parking lot (21 for the 8727
property and 10 for the 8737 property). Respondents restriped
the lot to include 36 parking spaces.
       Kashani “reduced [the passageway between the two
parking lots] to more than the minimum legal requirement . . .
for passageway[s].” The minimum requirement “is 9 feet or 10
feet”, but the width of this passageway is 11 feet 8 inches. The
width was reduced because “parking was a requirement” for the
8727 property; there was “an absolute need” for parking spaces.
       The driveway on the large parking lot opening onto Van
Nuys Boulevard has greater width than the driveway between
the large and small parking lots. The large parking lot “requires
two-way access in and out, and it is governed by number of
parking spaces located in there.” The minimum requirement for
the driveway in the large parking lot is “19 or 20 feet” whereas
the minimum requirement for the driveway to the small parking
lot (with only seven parking spaces) is “9 or 10 feet” wide.




                                10
      2.    Jim Farasatpour’s Testimony
        Farasatpour is a licensed civil and structural engineer for
the State of California and is one of “the most famous civil
engineer[s] in this area in this field.”
        He opined the large parking lot is “not fully” in compliance
with the California Building Code. The parking spaces striped on
the large parking lot did not conform to the plan that was
submitted to the Department of Building and Safety. The
dimensions of some of the parking spaces did not match what was
written on the plan.
        Although the driveway into the small parking lot measures
11 feet 8 inches wide, there is only 10 feet of space for a vehicle to
drive through if a truck is parked in the parking space near the
driveway, as “truck[s] often times protrude much beyond [the
space].” The width of the access and driveway “is significantly
grossly inadequate.”
        The ADA parking space in the small parking lot behind
appellants’ 8737 property “has to be a van access” which
“requires must larger radius and larger access and backup space”
than an ADA spot for car access. There is not enough space for a
van to enter or park in that ADA parking space if there is a car
parked near the driveway. While the driveway “can be as
narrow as almost 10 feet,” the backup space for the ADA parking
spot requires more. Farasatpour relied on California Building
Code section 11B-503.2, which provides: “Passenger drop-off and
loading zones shall provide a vehicular pull-up space 96 inches
. . . wide minimum and 20 feet . . . long minimum.”




                                 11
      3.    Hamid Dehghan’s Testimony
      Dehghan has a Master’s Degree in architecture, an
architect license since 2015 and a certificate of construction
management since 2017.
      Dehghan opined that Los Angeles Municipal Code 3 section
12.21(A)(5)(f)4 deals with the width of the passageway and
applies in commercial settings. The width of the driveway
depends on the number of spaces to be accessed in that parking
lot. “The width of the driveway should be a minimum ten feet,
and if the number of the parking [spaces in] that driveway is
more than 25, it should be increased to 19 feet” so as to allow for
two-way traffic. He reasoned that because there are only seven
parking spaces in the small parking lot behind the 8737 property,
the width of the passageway to the small parking lot must be a
minimum of 10 feet.
      During closing argument, appellants argued respondents’
actions in unreasonably limiting the width of the passageway to
approximately 10 feet “undermines the very purpose for which
the covenants were initially executed.”




3    Further undesignated statutory references are to the Los
Angeles Municipal Code.
4      Section 12.21(A)(5)(f) provides: Every access driveway
shall be at least 9 to 10 feet in width; provided however, every
access driveway serving a parking area having a capacity of more
than 25 automobiles or trucks shall be at least 19 feet in width,
or in lieu thereof, there shall be two access driveways, each of
which is at least 10 feet in width.




                                12
G.    The Judgment
       On January 31, 2020, the trial court entered judgment.
The judgment provided as to appellants’ cause of action for
declaratory relief:
       Two ADA-compliant parking spaces in the large parking lot
shall be for respondents’ exclusive use. None of the remaining
parking spaces in the large parking lot shall be for the exclusive
use of appellants or respondents. The large parking lot shall be
monitored by an attendant (employed by respondents, whose
costs shall be shared by both owners) who will enforce the parties’
respective parking rights. Via a covenant, Acornhill is entitled to
the non-exclusive use of 10 parking spaces in the large parking
lot (but not the ADA-compliant parking spaces). Six parking
spaces shall be re-striped to a width of 8 feet 2 inches, which will
widen the passageway from the large parking lot to the small
parking lot “by a total of one foot”; the passageway shall not be
narrowed without the written consent of the owner of the 8737
property with the small parking lot. The owner of the 8727
property shall not construct a fence on the boundary of the
adjacent property. This portion of the judgment is binding upon
all subsequent owners of the 8727 and 8737 properties and the
large parking lot.
       With respect to appellants’ remaining causes of action,
judgment was entered against appellants and in favor of
respondents.
       With respect to respondents’ complaint in the consolidated
action, judgment was entered against appellants and in favor of
respondents. Respondents were awarded the aggregate principal
sum of $94,039.03, with interest thereon in the sum of
$32,485.35.




                                13
     With respect to appellants’ causes of action in the cross-
complaint in the consolidated action, judgment was entered
against appellants and in favor of respondents.
     Appellants timely appealed.

                          DISCUSSION
      Appellants make one primary argument on appeal. They
argue the trial court “erroneously permitted the reduction of the
width of an easement” that is contrary to the law and without
appellants’ consent.
A.    Applicable Law
        Generally speaking, an easement is a “ ‘restricted right to
specific, limited, definable use or activity upon another’s
property, which right must be less than the right of ownership.’ ”
(Scruby v. Vintage Grapevine, Inc. (1995) 37 Cal.App.4th
697, 702, italics omitted (Scruby).) The extent of a servitude is
determined by the terms of the grant by which it was acquired.
(Civ. Code, § 806.) “Where the easement is founded upon a grant
. . . only those interests expressed in the grant and those
necessarily incident thereto pass from the owner of the fee. “The
general rule is clearly established that, despite the granting of an
easement, the owner of the servient tenement may make any use
of the land that does not interfere unreasonably with the
easement.” (City of Pasadena v. California-Michigan Land &
Water Co. (1941) 17 Cal.2d 576, 579.) The owner of the dominant
tenement must use his/her easements and rights in such a way so
as to impose as slight burden as possible on the servient
tenement. (Scruby, at p. 702.)
        Civil Code section 1104 provides: “A transfer of real
property passes all easements attached thereto, and creates in




                                14
favor thereof an easement to use other real property of the person
whose estate is transferred in the same manner and to the same
extent as such property was obviously and permanently used by
the person whose estate is transferred, for the benefit thereof, at
the time when the transfer was agreed upon or completed.”
(Italics added.) Once a covenant and agreement re easement is
recorded, “the burdens of the covenant shall be binding upon, and
the benefits of the covenant shall inure to, all successors in
interest to the real property.” (Gov. Code, § 65873.)
       In construing an instrument conveying an easement, “the
rules applicable to the construction of deeds generally apply. If
the language is clear and explicit in the conveyance, there is no
occasion for the use of parol evidence to show the nature and
extent of the rights acquired.” (Scruby, supra, 37 Cal.App.4th at
p. 702.) If the language is ambiguous, extrinsic evidence may be
used as an aid to interpretation unless such evidence imparts a
meaning to which the instrument creating the easement is not
reasonably susceptible. (Ibid.)
B.    Standard of Review
       We exercise our independent judgment to interpret the
language of an instrument granting easement rights and we
review for substantial evidence the trial court’s resolution of any
conflicting extrinsic evidence. (Pear v. City and County of San
Francisco (2021) 67 Cal.App.5th 61 (Pear).) Additionally,
whether a particular use by the servient owner of land subject to
an easement is an unreasonable interference with the rights of
the dominant owner is a question of fact for the trier of fact, and
its findings based on conflicting evidence are binding on appeal.
(Scruby, supra, 37 Cal.App.4th at p. 703.)




                                15
C.    Analysis
      We begin by exercising our independent judgment to
interpret the language of the instrument creating easement
rights, i.e., the first covenant and agreement. The covenant
expressly provided for a “community driveway.” It was a
covenant “to establish and maintain . . . a common or community
driveway for ingress and egress to each [p]arcel.” The covenant
was created in order “to comply with Section [12.21(A)(4)(h)] of
the Los Angeles Municipal Code relating to required access to
automobile parking spaces.” This covenant runs with the land
and is binding on all future owners, including appellants and
respondents—a fact conceded by all.
      Section 12.21(A)(4)(h), expressly referred to in the
covenant, provides: “An access driveway shall be provided and
maintained between each automobile parking space or area and a
street, or alley, or a private street or easement approved in
accordance with the provisions of Article 8 of this chapter. Such
access driveway shall be located entirely on the lot which it
serves.” Nothing in this section, nor Article 8 of said chapter,
provide any width requirements for driveways such as the one
between the large parking lot and small parking lot. If the scope
or extent of an express easement is unclear, its use is to be
measured rather by such uses as the parties might reasonably
have expected from the future uses of the dominant tenement.
(Pear, supra, 67 Cal.App.5th at p. 71.)
      The conveyance of an easement limited to driveway use
grants a right of ingress and egress and a right of unobstructed
passage to the holder of the easement. (Scruby, supra,
37 Cal.App.4th at p. 703.) A right-of-way to pass over the land of
another carries with it the implied right to make such changes in




                               16
the surface of the land as are necessary to make it available for
travel in a convenient manner. (Dolnikov v. Ekizian (2013)
222 Cal.App.4th 419, 428 (Dolnikov).) An obstruction which
unreasonably interferes with the use of a roadway easement can
be ordered removed for the protection and preservation of the
easement. (Scruby, at p. 703.) However, the owner of a
dominant tenement (appellants) must use their easement and
rights in such a way as to impose as slight a burden as possible
on the servient tenement (owned by respondents). (Pear, supra,
67 Cal.App.5th at p. 71; Locklin v. City of Lafayette (1994)
7 Cal.4th 327, 356, fn. 17.) An easement gives a nonpossessory
and restricted right to a specific use or activity upon another’s
property. (McBride v. Smith (2018) 18 Cal.App.5th 1160, 1174.)
        The servient owner, here respondents, may use their
property in any manner not inconsistent with the easement so
long as it does not unreasonably impede the dominant tenants
(i.e., appellants) in their rights. (Dolnikov, supra,
222 Cal.App.4th at p. 429.) Actions that make it more difficult to
use an easement, that interfere with the ability to maintain and
repair improvements built for its enjoyment, or that increase the
risks attendant on exercise of rights created by the easement are
prohibited unless justified by needs of the servant estate. (Id. at
pp. 429–430.) In determining whether the holder of the servient
estate has unreasonably interfered with exercise of an easement,
the interests of the parties must be balanced to strike a
reasonable accommodation that maximizes the overall utility to
the extent consistent with effectuating the purpose of the
easement. (Id. at p. 430.) The question before the trial court, as
the fact-finder, was whether respondents’ reduction of the
driveway from 20 feet to 11 feet 8 inches amounted to an




                                17
unreasonable interference on appellants’ use of the driveway as
part of their rights of ingress and egress.
       Here, in the declaratory relief portion of the judgment, the
trial court made an order that six parking spaces in the large
parking lot be re-striped to “widen the passageway” from the
large parking lot to the small parking lot “by a total of one foot”,
making the width of the driveway from the large parking lot to
the small parking lot 12 feet 8 inches. This means the trial court
impliedly found that the width of the driveway—at that time
11 feet 8 inches—was not wide enough. Thus, the trial court
impliedly found that respondents’ reduction of the driveway to
11 feet 8 inches was an unreasonable interference with
appellants’ use of the driveway.
       Whether encroachments in the easement area constitute an
unreasonable interference with plaintiff’s use presents a question
of fact to be resolved in the first instance by the trial court, whose
determination is to be upheld on appeal if supported by
substantial evidence. (Scruby, supra, 37 Cal.App.4th at p. 703.)
Here, the record is replete with substantial evidence supporting
trial court’s implied finding that respondents’ reduction of the
driveway to 11 feet 8 inches constituted an unreasonable
interference with appellants’ use of the driveway. Appellants’
expert witness, Jim Farasatpour, opined that the width of the
driveway “is significantly grossly inadequate.” He also opined
that there was not enough space for a van to enter or park in the
ADA parking space in the small parking lot if a car is parked
near the driveway.
       However, appellants believe the trial court’s ruling is
erroneous in that the driveway should have been restored to its
original width of 20 feet; they disagree with the trial court’s




                                 18
implied finding that the width of 12 feet 8 inches is adequate for
the driveway between the large and small parking lots.
       In support, appellants cite Youngstown Steel etc. Co. v. City
of L.A. (1952) 38 Cal.2d 407 for the proposition that “[o]nce the
location of an easement has been finally established, whether by
express terms of the grant or by use and acquiescence, it cannot
be substantially changed without the consent of both parties.
[Citations.] And the grantor has no right either to hinder the
grantee in his use of the way or to compel him to accept another
location, even though a new location may be just as convenient.”
(Id. at pp. 410–411.) Appellants’ support is misplaced as this
case provides that relocating or changing the location of an
easement (as opposed to changing the width of an easement)
requires the consent of both parties.
       Similarly, other cases cited by appellants, namely, Tarr v.
Watkins (1960) 180 Cal.App.2d 362, 366 and Ballard v. Titus
(1910) 157 Cal. 673, 681 are inapposite, as both cases stand for
the proposition that where the width of a right of way is expressly
specified, the owner may have the absolute right to use to the
limits of the specified width even if that gives the owner a wider
way than necessary. Those cases do not apply here where the
first covenant and agreement does not expressly specify or
qualify the right to ingress/egress on the driveway with width
dimensions.
       Appellants refer to the Department of Building and Safety’s
Zoning Code Manual and Commentary, which provides the
following information with respect to section 12.21(A)(4)(h):
A community driveway “within such easement is improved to a
width in conformance with the Fire Department’s fire access
standards . . . but in no event less than 20 feet.” (City of L.A.




                                19
Dept. of Building & Safety Zoning Code Manual & Com. (4th ed.
2021), pp. 149–150.) While the zoning manual provides
commentary that a community driveway shall be 20 feet wide,
the fact remains that the law requires otherwise. Section
12.21(A)(5)(f) provides that every access driveway shall be at
least 9 to 10 feet in width, unless the access driveway serves a
parking lot having a capacity of more than 25 automobiles or
trucks, in which case the driveway shall be at least 19 feet in
width. Here, the evidence provides that the small parking lot
contains seven parking spots (including the ADA spot); thus, the
court-ordered driveway width of 12 feet and 8 inches is more than
the required legal minimum width of 9 to 10 feet. Substantial
evidence supports the trial court’s implied finding.
       Additionally, appellants failed to provide any practical
reason why the driveway should be widened from 12 feet 8 inches
to 20 feet. Appellants did not proffer evidence proving harm or
damage because of a width of 12 feet 8 inches. No evidence of
accidents or other dangerous conditions. No evidence that the
court-ordered width created a material interference incompatible
with use of the easement. Appellants presented nothing to
suggest that increasing the width of the driveway to 12 feet 8
inches is contrary to law.
       Appellants rely heavily on the fact that respondents
created 36 parking spaces in the large parking lot when they are
legally required to have a minimum of 31 parking spaces.
Appellants contend the creation of 36 parking spaces contributed
to the reduction of the driveway’s width from 20 feet to 11 feet 8
inches. The reasons prompting the reduction of the width of the
driveway are, for our purposes, unimportant. What matters is
that the driveway now maintains its purpose and use by




                               20
appellants as an easement for ingress and egress, as defined by
section 12.21(A)(4)(h).

                         DISPOSITION
      The judgment is affirmed. Respondents shall recover their
costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, Acting P. J.

We concur:




             WILEY, J.




             OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                21